Order entered October 15, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-01089-CV

                          IN RE SANDRA CRENSHAW, Relator

                      Original Proceeding from Dallas County, Texas

                                          ORDER
                  Before Justices Whitehill, Partida-Kipness and Pedersen, III

        Based on the Court’s opinion of this date, we DISMISS this proceeding for want of

jurisdiction.




                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE